DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that “Asao does not teach or suggest, “a clamp” that (i) “partially extends along the stator” and (ii) includes “a second portion to contact an end of the stator to provide an axial force to the stator against a bottom surface of the case,” as required by amended claim 1.” Examiner disagrees.
As shown in FIG 3 of Applicant’s drawings, the stator (1408) is axially pressed against the casing by clamp (304). But, the stator does not touch the absolute bottom of the casing, and the stator is pressed on a ledge near the bottom of the casing.

    PNG
    media_image1.png
    563
    575
    media_image1.png
    Greyscale

	Asao appears to disclose the same structure in FIG 3 as well. A clamp (20) partially overlaps the stator (1) and axially presses the stator on to a ledge near the bottom of the casing (5).

    PNG
    media_image2.png
    507
    487
    media_image2.png
    Greyscale

	Thus, the argument is not persuasive.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (US 2014/0145548) in view of Nagao et al. (US 2017/0217301).
Regarding claim 1, Asao teaches a stator (1) having an axis extending through an opening in a middle of the stator (1);

a boss (5b) with an opening (5a) having an axis, and
a clamp (20), situated within the case (5) that partially extends along the stator (1), to fasten the stator (1) within the case (5), comprising:
a first portion (203) to contact a side of the stator (1) to provide a radial force to the stator (1);
a second portion (202) to contact an end of the stator (1) to provide an axial force to the stator (1) against a bottom surface of the case (5; FIG 3); and
a fastener (7) inserted through the clamp (20) into the boss (5b; FIG 3); and
wherein the stator (1) does not have a prefixed position with respect to the case (5; the clamps are inserted after stators are placed within the boss).
Asao fails to teach a ramp adjacent to the boss and slanting toward the axis of the stator as it extends away from the opening of the boss;
a slanted edge that slides against the ramp when a fastener is inserted into the boss, generating the radial force onto the stator.
Nagao teaches a ramp adjacent to the boss (11) and slanting toward the axis (31) of the stator (20) as it extends away from the opening of the boss (11);
a slanted edge that slides against the ramp when a fastener (10) is inserted into the boss (11), generating the radial force onto the stator (20).

    PNG
    media_image3.png
    515
    733
    media_image3.png
    Greyscale

While the shape of the fastener of Asao and Nagao are different, both fasteners serve the same purpose of holding the stator within the boss. As both fasteners have the same function, implementing Nagao’s structural design of having a slanted slope on the fastener to slide on the boss would be obvious, as it would allow the fastener to be held within the boss firmly.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Asao to incorporate Nagao’s teaching a ramp adjacent to the boss and slanting toward the axis of the stator as it extends away from the opening of the boss; a slanted edge that slides against the ramp when a fastener is inserted into the boss, generating the radial force onto the stator, for the advantages of reduction of press fitting force required to hold the stator.
Regarding claim 2/1, Asao in view of Nagao was discussed above in claim 1. Asao further teaches the clamp (20) further comprises a top surface (201) through which the fastener (7) is inserted; and
a gap (8) exists between the top surface (201) and a top of the opening (5a) of the boss (5b) when the fastener (7) is inserted into the boss (5b).
Regarding claim 3/1, Asao in view of Nagao was discussed above in claim 1. Asao further teaches the fastener (7) inserted through the clamp (20) comprises a screw (7; FIG 3).
Regarding claim 4/3, Asao in view of Nagao was discussed above in claim 3. Asao further teaches the boss (5b) is configured to receive the screw (7) and the fastener (7) is inserted into the boss (5b) by screwing the screw (7) into the boss (5b).
Regarding claim 5/1, Asao in view of Nagao was discussed above in claim 1. Asao further teaches the clamp comprises a first surface and a second surface (206) parallel to the first surface;
the first and second surfaces (206) are coupled to the top surface  (201) of the clamp (20); and
the first and second surfaces (206) are perpendicular to the top surface (201).

    PNG
    media_image4.png
    329
    513
    media_image4.png
    Greyscale

	Regarding claim 6/1, Asao in view of Nagao was discussed above in claim 1. Asao further teaches the clamp (20) comprises stamped sheet metal ([0031]; holder 20 is made of material same as stator core, and holder 20 has sheet like shapes; FIG 4).
	Regarding claim 7/1, Asao in view of Nagao was discussed above in claim 1. Asao further teaches the first portion (203) of the clamp (20) comprises a first protrusion;
the second portion (202) of the clamp (20) comprises a second protrusion, perpendicular to the first protrusion; and
the clamp (20) further comprises a notch formed between the first and second protrusions (FIG 4).

    PNG
    media_image5.png
    329
    513
    media_image5.png
    Greyscale

	Regarding claim 9/1, Asao in view of Nagao was discussed above in claim 1. Asao further teaches the clamp (20) is a first clamp of a plurality of clamps (20; [0034]), each clamp (20) of the plurality of clamps (20) comprising an identical shape;
the boss (5b) is a first boss of a plurality of bosses (5b); and
the fastener (7) is a first fastener of a plurality of fasteners (7; [0033]), each fastener (7) inserted through a respective boss (5b) of the plurality of bosses (5b) into a respective clamp (20) of the plurality of clamps (20).
Regarding claim 10/1, Asao in view of Nagao was discussed above in claim 1. Asao further teaches wherein the clamp (20) covers the boss (5; clamp covers the circumferential surface of the protrusion 19; FIG 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (US 2014/0145548) in view of Nagao et al. (US 2017/0217301) as applied to claim 7 above, and further in view of Kumagai et al. (US 2018/0266435).
Regarding claim 8/7, Asao in view of Nagao was discussed above in claim 7. Asao fails to teach the notch comprises a rounded cutout.
Kumagai teaches wherein the notch (2D) comprises a rounded cut out (FIG 5-7).
As seen in FIG 2-4 of Kumagai, the notch has a right angled cutout, but in FIG 5-7, the notch has a rounded cutout.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Asao in view of Nagao to incorporate Kumagai’s teaching the notch comprises a rounded cutout, as merely changing the shape of the notch would be routine to one of ordinary skill in the art, as evidenced by the different embodiments of Kumagai.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/MICHAEL ANDREWS/Primary Examiner, Art Unit 2834